        Case
         Case1:16-cv-06496-LAK-GWG
              1:16-cv-06496-LAK-GWG Document
                                     Document422-1 Filed10/14/20
                                              423 Filed  10/13/20 Page
                                                                   Page11ofof22



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


RICHARD DENNIS, SONTERRA CAPITAL
MASTER FUND, LTD., FRONTPOINT FINANCIAL
SERVICES FUND, L.P., FRONTPOINT ASIAN
EVENT DRIVEN FUND, L.P., FRONTPOINT
FINANCIAL HORIZONS FUND, L.P., and                 Civil Action No. 16-cv-06496
ORANGE COUNTY EMPLOYEES RETIREMENT                 Hon. Gabriel W. Gorenstein
SYSTEM, on behalf of themselves and all others
similarly situated,

                     Plaintiffs,
               v.

JPMORGAN CHASE & CO., JPMORGAN CHASE
BANK, N.A., BNP PARIBAS, S.A., THE ROYAL
BANK OF SCOTLAND GROUP PLC, THE ROYAL
BANK OF SCOTLAND PLC, RBS N.V., RBS
GROUP (AUSTRALIA) PTY LIMITED, UBS AG,
AUSTRALIA AND NEW ZEALAND BANKING
GROUP LTD., COMMONWEALTH BANK OF
AUSTRALIA, NATIONAL AUSTRALIA BANK
LIMITED, WESTPAC BANKING CORPORATION,
DEUTSCHE BANK AG, HSBC HOLDINGS PLC,
HSBC BANK AUSTRALIA LIMITED, LLOYDS
BANKING GROUP PLC, LLOYDS BANK PLC,
MACQUARIE GROUP LTD., MACQUARIE BANK
LTD., ROYAL BANK OF CANADA, RBC CAPITAL
MARKETS LLC, MORGAN STANLEY, MORGAN
STANLEY AUSTRALIA LIMITED, CREDIT
SUISSE GROUP AG, CREDIT SUISSE AG, ICAP
PLC, ICAP AUSTRALIA PTY LTD., TULLETT
PREBON PLC, TULLETT PREBON (AUSTRALIA)
PTY LTD., AND JOHN DOES NOS. 1-50,

                     Defendants.




                                   ORDER
    Case
     Case1:16-cv-06496-LAK-GWG
          1:16-cv-06496-LAK-GWG Document
                                 Document422-1
                                          423 Filed
                                               Filed10/14/20
                                                     10/13/20 Page
                                                               Page22ofof22



       UPON the Court’s Order dated June 15, 2020 (ECF No. 369) (the “June 15 Order”), which

directed class counsel to update the Court on the status of class notice discovery, to propose the

next steps in class notice, and to address whether deferral of notice of the JPMorgan Settlement may

be appropriate;

       UPON class counsel’s status report that class counsel has met and conferred with non-

settling Defendants concerning non-settling Defendants’ production of names and addresses of

potential class members;

       UPON class counsel’s report that non-settling Defendants advise that they will consider

Plaintiffs’ request to produce the names and address of potential class members in the context of

responding to Plaintiffs’ First Request for Production of Documents, served on March 31, 2020; and

       UPON the estimate by Class Counsel that it will take at least one hundred and twenty (120)

days to complete the class notice discovery from non-settling Defendants;

       NOW, THEREFORE, IT IS HEREBY ORDERED:

       1.         Class counsel shall submit a further status report to the Court on or before February

10, 2021 advising the Court of the status of class notice discovery, proposing the next steps in class

notice, and addressing whether deferral of notice of the Settlement may be appropriate.


IT IS SO ORDERED.

ENTERED this ________
              13th    day of _________,
                             October 2020.

                                                                _____________________
                                                                Hon. Gabriel W. Gorenstein
                                                                United States Magistrate Judge
